EXHIBIT16.1 February 2, 2011 Office of the Chief Accountant Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Dear Sir or Madam: We have read the statements made in Rotate Black'sForm 8-K, dated February 2, 2011, which we understand will be filed on February 2, 2011. We agree with such statements in paragraphs 1 to 4 of Item 4.01 of such Form 8-K in regard concerningMost & Co. LLP. We have no basis on which to agree or disagree with any other statements made in the Form 8-K. Respectfully submitted, Most & Company, LLP /s/ Most & Company, LLP Most & Company, LLP Independent Registered Accounting Firm
